Citation Nr: 0211357	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  02-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to December 16, 1999 
for the grant of a 100 percent rating for posttraumatic 
stress disorder (PTSD) with associated major depression.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1945.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted an effective date of December 16, 1999 for the grant 
of a 100 percent rating for PTSD with associated major 
depression.  


FINDINGS OF FACT

1. The veteran was notified of each of the January 1989 and 
August 1990 rating decisions and did not file a timely appeal 
from these determinations.  

2.  The veteran had no psychiatric hospitalizations or 
treatment after 1985, and he took no medications for relief 
of any psychiatric symptoms throughout the 1990s.  

3.  The veteran's claim for an increased rating was received 
on December 16, 1999.  

4.  Prior to February 9, 2000, with regard to the veteran's 
service-connected anxiety neurosis, he was neat and clean, 
quite talkative, and oriented as to time, place, and person; 
he demonstrated grossly intact recent and remote memory, no 
memory loss for names of close relatives, his own occupation, 
or his own name, and no delusions, hallucinations, looseness 
of thought association, hypnomatic-type speech, grossly 
inappropriate behavior, or persistent danger of hurting 
himself or others.  

5.  In February 2000, medical evidence reflected a nexus 
between the veteran's service-connected psychiatric disorder 
and major depression.  

6.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD with associated major depression had 
become 100 percent disabling was February 9, 2000, when a VA 
psychiatrist twice stated that the veteran was completely 
unable to work because of service-connected PTSD and 
associated major depression, which was secondary to the 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The January 1989 and August 1990 rating decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  

2.  The criteria for an effective date prior to December 16, 
1999 for the grant of the 100 percent rating for PTSD with 
associated depression are not met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400, 4.1, 4.2, 4.130, Diagnostic Codes 9400, 9411, and 9434 
(2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An April 1945 rating decision granted service connection and 
an initial 50 percent rating for psychoneurosis, anxiety 
neurosis, from April 7, 1945.  Subsequent rating decisions 
from June 1946 to April 1980 reduced the rating to 10 percent 
from September 2, 1947 and increased the rating to 50 percent 
from March 7, 1978. 

A June 1982 Board decision continued the 50 percent rating 
for chronic anxiety neurosis.  A December 1982 rating 
decision assigned a temporary total rating for 
hospitalization from September 13, 1982, and rating decisions 
from December 1982 to July 1984 continued the 50 percent 
rating for chronic anxiety neurosis from December 1, 1982.  A 
December 1984 Board decision increased the rating for chronic 
anxiety neurosis to 70 percent.  

A January 1985 rating decision assigned the 70 percent rating 
effective December 1, 1982, and a February 1985 rating 
decision denied entitlement to TDIU.  After the veteran 
perfected a timely appeal of the 70 percent rating and of the 
denial of TDIU, an April 1986 rating decision continued the 
70 percent rating and denied entitlement to TDIU.  A December 
1986 Board decision, which continued the 70 percent rating 
for chronic anxiety neurosis and denied entitlement to TDIU, 
became final because the veteran was notified of the Board 
decision by letter dated December 1, 1986.  38 U.S.C.A. 
§ 4004(b) (1986).  

The veteran filed a new application for an increased rating 
for chronic anxiety neurosis in July 1988 and a new 
application for TDIU in June 1990.  The January 1989 rating 
decision continued the 70 percent rating, and the August 1990 
rating decision continued the 70 percent rating and denied 
entitlement to a 100 percent rating based upon 
unemployability.  The January 1989 and August 1990 rating 
decisions became final because the RO notified the veteran of 
each of the decisions by letter, and notices of disagreement 
were not filed within the prescribed time periods.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  

The veteran filed an application for an increased rating in 
December 1999 and a formal application for TDIU in January 
2000.  The May 2000 rating decision recharacterized the 
veteran's service-connected disability as PTSD with 
associated major depression and increased the rating to 100 
percent effective December 16, 1999.  The veteran perfected a 
timely appeal of the effective date of the 100 percent rating 
because he felt that the 100 percent rating should have been 
effective from the early 1980s, when he started receiving 
Social Security Disability income for diagnoses of PTSD with 
recurrent major depression.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed lay statements with the RO, and provided sworn 
testimony at a June 2002 central office hearing before the 
Board.  The RO's April 1991 and January 2000 letters to the 
veteran, the May 2000 rating decision, and the February 2002 
statement of the case informed the veteran of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claim.  Since the veteran was informed of 
the applicable laws and regulations and of the evidence 
needed to substantiate the claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The effective date for evaluation and award of increased 
disability compensation will be the earliest date that it was 
factually ascertainable that an increase in disability 
occurred, if the earliest claim for increase was received 
within one year after such date.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).  If the claim for increase was 
received before it was factually ascertainable that the 
increase in disability had occurred, the effective date will 
be the date that the increase in disability was factually 
ascertainable.  If the claim for increase was received more 
than one year after the date that the increase in disability 
was factually ascertainable, the effective date will be the 
date of receipt of the claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).  

The Board will first determine the earliest date on which it 
was factually ascertainable that the veteran's PTSD with 
associated major depression had become 100 percent disabling.  
In this case, this date is February 9, 2000, when a VA 
psychiatrist twice stated that the veteran was completely 
unable to work because of PTSD symptoms and increased 
depression, which he opined was secondary to service-
connected PTSD.  

Before February 9, 2000, there was very little evidence in 
the claims folder to support an increased rating of 
100 percent.  Regulations state that a 70 percent evaluation 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411, and 9434 
(2001).  

At the November 1999 VA consultation and the February 2000 VA 
examination, the veteran was quite talkative and displayed no 
evidence of looseness of thought association or hypnomatic-
type speech.  He demonstrated no delusions or hallucinations 
in November 1999, and the February 2000 VA examiner noted no 
grossly inappropriate behavior or persistent danger of the 
veteran hurting himself or others.  While he may have been in 
the habit of cursing and shouting at his wife, he and his 
wife stated that he had not caused anyone physical harm, and 
he denied a history of suicidal ideation in November 1999.  
In February 2000, the veteran was neat and clean, and he 
reported a routine of daily activities that included eating 
breakfast, sometimes taking a morning walk, watching 
television, eating a sandwich for lunch, watching television, 
and eating dinner with his wife.  As he described his daily 
activities, interactions with his family, and past employment 
history, it was obvious that he was not disoriented as to 
time or place and that he experienced no memory loss for 
names of close relatives, his own occupation, or his own 
name.  The evidence demonstrated that a rating in excess of 
70 percent was not warranted prior to February 9, 2000.  

A March 1984 letter from the veteran's private doctor and a 
September 1983 Social Security Disability award letter, which 
the veteran, his wife, and his representative have repeatedly 
filed with the RO and relied upon as support for an increased 
rating since the early 1980s, cannot support a 100 percent 
rating prior to February 9, 2000.  Both documents were 
considered and found not to support a 100 percent rating at 
the time of the December 1984 and December 1986 Board 
decisions, which are final and not appealable.  Although 
prognosis for recovery from PTSD and recurrent major 
depression was stated as poor in the private doctor's March 
1984 letter, the veteran was only 50 percent disabled from 
PTSD symptoms alone at that time.  It was specifically noted 
by the VA examiner in July 1990 that the veteran's recurrent 
major depressive disorder was not considered to be related to 
his service-connected anxiety neurosis.  No medical 
professional prior to February 2000 has noted adversely 
affected attitudes of all of the veteran's contacts resulting 
in his virtual isolation in the community, gross repudiation 
of reality, fantasy, panic, profound retreat from mature 
behavior, or demonstrable inability to maintain or retain 
employment.  The veteran candidly admits that he had filed 
only one job application since 1980.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9405, and 9411 (1996) (effective prior 
to November 7, 1996); VAOPGCPREC 3-200 (2000).  

Significantly, at the time of the September 1983 Social 
Security Disability award letter, which stated a primary 
diagnosis of major depression with anxiety neurosis, 
secondary diagnoses of posttraumatic stress and peripheral 
neuropathy, and onset of disability on August 30, 1981, the 
primary diagnosis of major depression was not yet service-
connected because no medical professional had related 
depression to a service-connected disability or active 
service.  In order to establish service connection, there 
must be medical evidence of a nexus between the claimed in-
service disability and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  It was only when the 
February 9, 2000 VA examiner opined that major depression was 
secondary to service-connected PTSD that symptoms 
attributable to major depression could be used to boost the 
veteran's psychiatric disability rating to 100 percent.  
Medical records in August 1981 and September 1983 show that 
the veteran's PTSD symptoms alone did not result in 100 
percent disability.  

The evidence does not reflect that the degree of disability 
due to PTSD with associated major depression more nearly 
approximated the criteria for a 100 percent rating prior to 
February 9, 2000.  The earliest date on which it was 
factually ascertainable that the veteran's PTSD with 
associated major depression had become 100 percent disabling 
was February 9, 2000.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 

An extraschedular rating in excess of 70 percent is not 
warranted prior to February 9, 2000 because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  Because the veteran received no medical 
treatment for PTSD with associated depression from 1985 
throughout the 1990s, there was no documented evidence that 
PTSD with associated major depression, rather than 
nonservice-connected alcohol abuse, prostate cancer, and 
personality disorders, and a lukewarm job search of only one 
application since 1980, caused the veteran to remain 
unemployed.  Therefore, referral for consideration of an 
extraschedular rating prior to February 9, 2000 is not 
warranted.  

The claim of entitlement to an effective date prior to 
December 16, 1999 for the grant of the 100 percent rating 
depends on whether the veteran filed his claim for an 
increased rating before or after February 9, 2000, when it 
was factually ascertainable that an increase to 100 percent 
disability had occurred.  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Unfortunately, any claims filed before the August 1990 rating 
decision cannot form the basis for an earlier effective date 
because those claims were addressed by rating decisions from 
April 1945 to April 1980, Board decisions from June 1982 to 
December 1986, and rating decisions from January 1989 to 
August 1990, all of which are final.  See 38 U.S.C.A. 
§§ 4004(b), 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

The only claims that may support an earlier effective date 
are those that the veteran filed in the period from August 
1990 to December 16, 1999, which evidenced a belief in 
entitlement to a rating in excess of 70 percent, and 
included: 1) a March 1991 statement, received by the RO on 
March 22, 1991; 2) a November 1999 VA treatment report, 
received by the RO on November 24, 1999; 3) a December 1999 
VA treatment report, received by the RO on December 8, 1999; 
and 4) a December 1999 statement, received by the RO on 
December 16, 1999.  

The November 1999 and December 1999 VA treatment reports, 
which documented the veteran's request for medication, 
continued refusal of psychotherapy, and subjective complaints 
of paranoia, anger, anxiety, and depression, are construed as 
claims only because the VA is deemed to have constructive 
knowledge of documents generated by VA medical facilities, 
even if the records are not in the veteran's claims folder.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The date of 
receipt is the date on which a claim, information, or evidence 
is received in VA because any communication or action, 
indicating an intent to apply for a benefit under the laws 
administered by VA and identifying the benefit sought, from a 
claimant or a duly authorized representative may be considered 
an informal claim.  See 38 C.F.R. §§ 3.1(r), 3.155(a).  

Because the veteran filed claims for increased rating before 
it was factually ascertainable that the increase to 100 
percent disability had occurred, the effective date would 
normally have been the later date, which is February 9, 2000.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  The 
veteran received a greater benefit than was warranted because 
the RO granted the 100 percent rating from December 16, 1999, 
when the most recent claim for an increased rating was filed.  
Without an earlier medical opinion that major depression is 
secondary to service-connected PTSD, an effective date prior 
to December 16, 1999 cannot be established for the grant of 
the 100 percent rating for PTSD with associated major 
depression.  


ORDER

Entitlement to an effective date prior to December 16, 1999 
for the grant of the 100 percent rating for PTSD with 
associated major depression is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

